DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 6-7 have been amended and claims 20-30 have been cancelled and claim 31 has been added. Claims 1-19 and 31 are currently pending.

Response to Arguments
With respect to claim 1, Applicant argues (pg. 12) that Choi’ 361 does not teach that both the first SBOX 111 and the second SBOX 112 corresponding to the first encoder and the second encoder of the claim only share the input not related to an output of a decoder. Examiner respectfully disagrees.
FIG. 7 of Choi’361 discloses that the input data X is divided and fed into the first SBOX 111 (a first encoder), a second SBOX 112 (a second encoder) in the first endecryptor 100, where the input data X is an unencoded value. Parts of the claim recite that “a first encoder” and “a second encoder” outputs “a first encoding value” and “a second encoding value” respectively “in respect to the decoding signal”. It would be reasonable to interpret “the decoding signal” as an unencoded value or plain value from an encoder’s point of view since the output of the encoder would be the same regardless of whether the input value is directly given from an input source or from a decoder as long as it is the same value.
Applicant further argues (pg. 12) that MOTOYAMA ‘776 only discloses a single decoder and a single encoder rather than the two encoders share an output of a decoder in the claim. Examiner respectfully disagrees. 
Choi’361 already discloses the two encoders sharing the decoding signal. The 103 rejection proposes modifying Choi’361 with MOTOYAMA ‘776 so that the shared input be given from the decoder converting an n-bit binary data (input data) into a bit string of m bits (decoding signal) in order to provide more resistance to a so-called power analysis attack (See the rejections below). 
Therefore, the applicant’s arguments overall are deemed unpersuasive and the rejections are hereby maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US-20160065361-A1 (hereinafter “Choi ‘361”) in view of MOTOYAMA, US-20080212776-A1 (hereinafter “MOTOYAMA ‘776”).
Per claim 1 (independent):
Choi ‘361 discloses: A security circuit comprising: … a first encoder configured to output one of first phenotypes corresponding to any one among integers in N-decimal (N is a natural number of 1 or more) as a first encoding value in response to the decoding signal; a second encoder configured to output  one of second phenotypes corresponding to any one among integers in N-decimal as a second encoding value in response to the decoding signal (FIG. 7, [0124], an endecryptor 100 … include an input terminal 110, a first SBOX 111 (first encoder), a second SBOX 112 (second encoder), an XOR gate 113 (gate module circuit), and an output terminal 114; FIG. 12A, [0156], output the first SBOX 111 and the second SBOX 112 shown in FIG. 7; [0160], For example, the first SBOX 111 may replace the input data X with one of 3, 5, 6, and 9 (phenotypes; integers in N-decimal). The second SBOX 112 may replace the input data X with one of 3, 7, A, and E (phenotypes; integers in N-decimal).);
a gate module circuit configured to generate output data by performing a logic operation on the first encoding value and the second encoding value (FIG. 7, [0131], The XOR gate 113 may perform an XOR operation with respect to an operation result (first and second encoding values) of each of the first SBOX 111 and the second SBOX 112.).
Choi ‘361 does not disclose but MOTOYAMA ‘776 discloses: a decoder configured to receive input data and output a decoding signal in response to the input data (FIG. 1, [0047], an encoding section (hereinafter referred to as "encoder") 3, and a decoding section (hereinafter referred to as "decoder") 4. The decoder 4 is a decoder configured to convert an n-bit binary data (input data) into a bit string of m bits (m>n; decoding signal).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi ‘361 with the conversion of the number of bits of input binary data received at a decoder via a wiring network circuit before an encoder as taught by MOTOYAMA ‘776 because an encryption processing circuit has more resistance to a so-called power analysis attack since the Hamming weight is fixed at all times [0048].

Per claim 2 (dependent on claim 1):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Choi ‘361 does not disclose but MOTOYAMA ‘776 discloses: a permutation logic circuit configured to select one of a plurality of integers based on the decoding signal and output the selected integer as a decoding value to the first encoder and the second encoder (FIG. 3, [0060], The circuit S1 is configured by including a wiring network section 200 (permutation logic circuit), an encoder 300 and a decoder 400; [0061], The wiring network section 200 includes sub-wiring network sections 501 to 504 … correspond to circuits S1-0, S1-1, S1-2 and S1-3, each having a 16-bit input (decoding signal) and a 16-bit output (decoding value); [0062], Each of the outputs of the sub-wiring networks 501 to 504 is connected to the selecting section 510 … selects one of the inputs from the sub-wiring networks 501 to 504; FIG. 4, [0065], the circuits S1-0, S1-1, S1-2 and S1-3 (permutation logic circuit) are conversion processing sections configured to convert an input data into a predetermined random output data; Note that the table in FIG. 4 indicates that each 16 bit (hexa number; integer) is permutated in different orders; FIG. 11, [0085], a modification of FIG. 3 … encoders 301, 302, 303, 304 (first and second encoders) are provided before the selecting section 510; Note that a plurality of encoders can be supported based on a modification of FIG. 3.);

Per claim 3 (dependent on claim 1):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Choi ‘361 does not disclose but MOTOYAMA ‘776 discloses: The security circuit of claim 1, further comprising: a first permutation logic circuit configured to select a first integer among a plurality of integers based on the decoding signal and output the first integer as a first decoding value to the first encoder; and a second permutation logic circuit configured to select a second integer among the plurality of integers based on the decoding signal and output the second integer as a second decoding value to the second encoder (FIG. 3, [0061], The wiring network section 200 includes sub-wiring network sections 501 to 504 … correspond to circuits S1-0, S1-1, S1-2 and S1-3 (first and second permutation logic circuits), each having a 16-bit input and a 16-bit output ; FIG. 11, [0085], a modification of FIG. 3 … encoders 301, 302, 303, 304 (first and second encoders) are provided before the selecting section 510; Note that at FIG. 11, the circuits S1-0, S1-1, S1-2 and S1-3 would receive a 16 bit integer respectively from the decoder 400 as shown in FIG. 4.).

Per claim 4 (dependent on claim 1):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Choi ‘361 discloses: The security circuit of claim 1, wherein the gate module circuit comprises an XOR gate, and the output data is a result of an XOR operation on the first encoding value and the second encoding value by using the XOR gate (FIG. 7, [0131], The XOR gate 113 may perform an XOR operation with respect to an operation result (first and second encoding values) of each of the first SBOX 111 and the second SBOX 112.).

Per claim 9 (dependent on claim 1):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Choi ‘361 discloses: The security circuit of claim 1, wherein the output data is a combination of a first portion comprising the first encoding value and a second portion comprising the second encoding value (FIG. 7, [0131], The XOR gate 113 may perform an XOR operation with respect to an operation result (first and second encoding values) of each of the first SBOX 111 and the second SBOX 112.).

Per claim 10 (dependent on claim 1):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Choi ‘361 discloses: The security circuit of claim 1, wherein the first encoding value or the second encoding value has a Hamming weight of 2 ([0122], Hamming weight HW denotes the number of "1s" included in data. For example, when an output of the SBOX120' is "11", the hamming weight HW is 2.).

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘361 in view of MOTOYAMA ‘776 and LEE et al., US-20150254476-A1 (hereinafter “LEE ‘476”).
Per claim 5 (dependent on claim 2):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Choi ‘361 in view of MOTOYAMA ‘776 does not disclose but LEE ‘476 discloses: The security circuit of claim 2, wherein the first encoder comprises a plurality of row gates, each of the plurality of row gates comprises a plurality of first input terminals, and one of the plurality of first input terminals receives the decoding value (FIG. 3, [0033], a 16-to-4 encoder … the encoder 100 includes a first bit generator 110 (plurality of row gates), a second bit generator 120, a first encoder 130 (first encoder) and a second encoder 140; FIG. 5, [0048], the SBOX is embodied in a decoder-switch-encoder (DSE) structure; Note that the first bit generator 110 can receive the decoding value based on the DSE structure.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi ‘361 in view of MOTOYAMA ‘776 with the dual encoder structure providing two separate outputs via OR gates depending upon the MSB or LSB as taught by LEE ‘476 because a propagation delay and power consumption and robustness against SCA can be stronger by adjusting the number of gates [0027][0040][0042].

Per claim 8 (dependent on claim 5):
Choi ‘361 in view of MOTOYAMA ‘776 and LEE ‘476 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Choi ‘361 in view of MOTOYAMA ‘776 does not disclose but LEE ‘476 discloses: The security circuit of claim 5, wherein the second encoder comprises a plurality of column gates, each of the plurality of column gates comprises a plurality of second input terminals, and one of the plurality of second input terminals receives the decoding value (FIG. 3, [0033], a 16-to-4 encoder … the encoder 100 includes a first bit generator 110, a second bit generator 120 (plurality of column gates), a first encoder 130 and a second encoder 140 (second encoder); FIG. 5, [0048], the SBOX is embodied in a decoder-switch-encoder (DSE) structure; Note that the first bit generator 110 can receive the decoding value based on the DSE structure.).

Allowable Subject Matter
Claim(s) 6-7 and 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 13-19 and 31 is/are allowed.
Regarding claim 13, the prior art of record (Choi ‘361 in view of MOTOYAMA ‘776 and LEE ‘476) does not disclose “the first encoder is assigned with first phenotypes based on a certain Hamming weight value as an output of the plurality of first row gates and is configured to output one of the first phenotypes assigned to one of the plurality of first row gates as a first encoding value in response to a binary number having a bit value of 1” in the recited context.  Rather, Choi ‘361 teaches an endecryptor including an input terminal, a first SBOX 111, a second SBOX 112, an XOR gate 113, and an output terminal, but the endecryptor does not clearly suggest whether the endecryptor depends on logic gates to achieve its function. To this, MOTOYAMA ‘776 adds that multiple permutation logic circuits receiving integer input values from a decoder provides selected values to an encoder including OR gates, however, each gate in the encoder merely applies OR processing without getting a Hamming weight. In LEE ‘476, a set of plurality of row gates is assigned with the MSB/LSB for calculating encoder outputs instead of a Hamming weight value, also not relating to a binary number of a bit value of 1.

Regarding claim 31, the prior art of record (Choi ‘361 in view of MOTOYAMA ‘776 and LEE ‘476) does not disclose “wherein the first phenotypes or the second phenotypes comprise 3, 5, A, and C in hexadecimal, or 3, 6, 9, and C in hexadecimal, and/or a sum of a Hamming weight of the first encoding value and a Hamming weight of the second encoding value is 3, 4, or 5” in the recited context. Rather, Choi ‘361 teaches the first SBOX 111 may replace the input data X with one of 3, 5, 6, and 9 and the second SBOX 112 may replace the input data X with one of 3, 7, A, and E. They do not match with the hexadecimal numbers of the limitations. To this, MOTOYAMA ‘776 adds that converted n-bit binary data generated from a decoder is sent to an encoder over a wiring network, where a t-bit, reduced from an input of the encoder, is outputted from the encoder, however it is silent as to how the output bits are built in a specific way. In LEE ‘476, a set of plurality of row gates is assigned with the MSB/LSB for calculating encoder outputs instead of a Hamming weight value, but this reference also fails to teach the scheme of the building of the output bits of the encoder as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                         /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499